11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Kaheel Properties, LLC and                    * From the 32nd District Court
Abdullah Kaheel,                                of Nolan County,
                                                Trial Court No. 19,451.

Vs. No. 11-16-00137-CV                        * June 14, 2018

Azteca Entertainment Enterprises, Inc.        * Memorandum Opinion by Willson, J.
and Arturo Neri, Jr.,                          (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)



      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we remand this cause to the trial court
for a new trial. The costs incurred by reason of this appeal are taxed one-half against
Azteca Entertainment Enterprises, Inc. and Arturo Neri, Jr. and one-half against
Kaheel Properties, LLC and Abdullah Kaheel.